DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 11/02/2020.
Applicant’s election of Group II and the species of mRNA SEQ ID NO. 5 (KRAS) in the reply filed on 4/5/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Currently Claims 1-18, 20-22, 24-30 are pending.   Claim 19 and 23 has been cancelled.
Claims 1-12 and 16-18 are withdrawn as being drawn to a nonelected invention or species.
The following rejections for claims 13-15 and 20-22, 24-30 are modified based upon the interview of 10/20/2020 and the reply to arguetmsn for clarity with response to arguetmsn following.
This action is FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 and 20-22, 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have not been described in the specification.  The claims are drawn to a probe “wherein a first label comprising a fluorophore or chromophore is attached to a first nucleotide within the stem and a second label is attached to a nucleotide that is within the stem that is complementary base paired with the first nucleotide wherein the first nucleotide is situated between two other nucleotides and wherein a single point mutated based in the target nucleic acid is complementary to the first nucleotide or either of the two other nucleotides”. 
The specification has provided the following descriptions:


    PNG
    media_image1.png
    472
    510
    media_image1.png
    Greyscale


With regard to the language of the mutation of the target, “a single point mutated based in the target nucleic acid is complementary to the first nucleotide or either of the two other nucleotides”, in figure 5A it does not appear that the mutation is complementary to either the first or either of the 2 other nucleotides.  Therefore this language appears to be new matter.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguetmsn are made in the reply with response to arguments following. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634